DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 and 13-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12 and 17-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/04/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Lint on April 25 2022.

The application has been amended as follows: 

Please AMEND Claim 9 as follows.
Claim 9. The high strength cold rolled steel sheet according to claim 7, wherein C and Mn in the composition satisfy, in percentage by mass, Formula (z): 7.5×C+Mn<5.0  (z)


Please AMEND Claim 11 as follows.
Lines 3-4: a hot rolling step of subjecting a steel material having the composition of claim 7 to hot rolling to thereby obtain a hot rolled steel sheet;
Line 13: first cold rolled and annealed steel sheet, wherein the Ac3 temperature, in °C, is determined by the formula Ac3 = 910 − 203[C]1/2 + 45[Si] − 30[Mn] − 20[Cu] − 15[Ni] + 11 [Cr] + 32[Mo] + 104[V] + 400[Ti] + 460[Al]) wherein [C], [Si], [Mn], [Cu], [Ni], [Cr], [Mo], [V], [Ti] and [Al] represent the composition of the respective elements in percentage by mass; and

Please AMEND Claim 13 as follows.
Claim 13. The high strength cold rolled steel sheet according to claim 8, wherein C and Mn in the composition satisfy, in percentage by mass, Formula (z): 7.5×C+Mn<5.0  (z)


Please AMEND Claim 17 as follows.
Lines 3-4: a hot rolling step of subjecting a steel material having the composition of claim 8 to hot rolling to thereby obtain a hot rolled steel sheet;
Line 13:first cold rolled and annealed steel sheet, wherein the Ac3 temperature, in °C, is determined by the formula Ac3 = 910 − 203[C]1/2 + 45[Si] − 30[Mn] − 20[Cu] − 15[Ni] + 11 [Cr] + 32[Mo] + 104[V] + 400[Ti] + 460[Al]) wherein [C], [Si], [Mn], [Cu], [Ni], [Cr], [Mo], [V], [Ti] and [Al] represent the composition of the respective elements in percentage by mass; and


Please AMEND Claim 19 as follows.
Lines 3-4: a hot rolling step of subjecting a steel material having the composition of claim 9 to hot rolling to thereby obtain a hot rolled steel sheet;
Line 13:first cold rolled and annealed steel sheet, wherein the Ac3 temperature, in °C, is determined by the formula Ac3 = 910 − 203[C]1/2 + 45[Si] − 30[Mn] − 20[Cu] − 15[Ni] + 11 [Cr] + 32[Mo] + 104[V] + 400[Ti] + 460[Al]) wherein [C], [Si], [Mn], [Cu], [Ni], [Cr], [Mo], [V], [Ti] and [Al] represent the composition of the respective elements in percentage by mass; and

Please AMEND Claim 21 as follows.
Lines 3-4: a hot rolling step of subjecting a steel material having the composition of claim 13 to hot rolling to thereby obtain a hot rolled steel sheet;
Line 13:first cold rolled and annealed steel sheet, wherein the Ac3 temperature, in °C, is determined by the formula Ac3 = 910 − 203[C]1/2 + 45[Si] − 30[Mn] − 20[Cu] − 15[Ni] + 11 [Cr] + 32[Mo] + 104[V] + 400[Ti] + 460[Al]) wherein [C], [Si], [Mn], [Cu], [Ni], [Cr], [Mo], [V], [Ti] and [Al] represent the composition of the respective elements in percentage by mass; and


Allowable Subject Matter
Claims 7-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims, namely claim 7, requires a high strength cold rolled steel sheet having a) specific compositional ranges for its constituent elements, b) microstructure, in area fraction, 20-80% of a total of ferrite and bainitic ferrite is, >10 to 40% retained austenite, and >0 to 50%martensite, wherein a percentage of retained austenite having an aspect ratio of 0.5 or less in whole retained austenite is not less than 75% in area fraction and a percentage of retained austenite present at a Bain group boundary in the retained austenite having an aspect ratio of 0.5 or less is not less than 50% in area fraction and c) tensile strength of 980 MPa or more wherein when the tensile strength is not less than 980 MPa but less than 1180 MPa, an elongation is 26-48% and when the tensile strength is not less than 1180 MPa, the elongation is 18-37%. 
Although the prior art of record, JP 2004-292891 A of Nakagaito and its English machine translation (JP'891) teaches “a high tensile strength hot dip galvanized steel sheet which is sufficiently excellent in a balance of strength-elongation and fatigue properties as the stock for an automobile component”, “a high-tensile hot-dip galvanized steel sheet excellent in fatigue characteristics and hole expandability and a method for producing the same”, “cold-rolled steel sheet cold-rolled from the hot-rolled steel sheet” wherein the steel has a composition wherein the claimed ranges of the constituent elements) of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art, a composite structure composed of residual austenite and a low temperature transformation phase of 3% or more, and the ratio of martensite in the low temperature transformation phase is 20% or less, and is a bainite {a low-temperature transformation phase such as bainite and martensite [0013]} and main phase in the low temperature transformation phase wherein [0029] main phase ferrite needs to be 50% or more in volume ratio with respect to the entire structure wherein [0010] 70% or more of the retained austenite has an aspect ratio of 0.2 to 0.4, the prior art does not teach of its steel having a tensile strength of 980 MPa or more wherein when the tensile strength is not less than 980 MPa but less than 1180 MPa, an elongation is 26-48% and when the tensile strength is not less than 1180 MPa, the elongation is 18-37%. Specifically, although the prior art teaches of 32 samples of steel, only one of them have strength of not less than 980 MPa as required by the instant claim. Closer look at this sample, sample No. 12, reveals that the elongation is 13% which is much less than required range of 26-48%. In addition, it is noted that the process of making the steel of the instant claims and that of the prior art are not substantially identical. Therefore, one cannot conclude that the steel of the prior art would have all of the properties as required by the instant claim thereby making the instant claim and its dependents distinct from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733